Citation Nr: 1701103	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  08-19 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether the reduction of improved pension benefits from February 1, 2002 was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran had active service from January 1974 to June 1975.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an April 2007 decision of the VA Regional Office (RO) and Pension Maintenance Center in St. Paul, Minnesota that reduced the Veteran's improved pension benefits effective February 1, 2002.  

This case was remanded by Board decision in September 2012.  


FINDINGS OF FACT

1.  The Veteran was awarded improved pension benefits effective October 23, 1997 based on receipt of zero income.  

2.  On February 1, 2007, the Veteran was notified of the proposal to reduce his improved pension benefits effective February 1, 2002 based on unreported earned income. 

3.  In April 2007, the Veteran's improved pension benefits were reduced, effective February 1, 2002; the resulting overpayments were waived for 47306.00 in March 2008 and 6298.00 in February 2009. 

3.  The Veteran has not provided VA with any documentation showing that his earned income was other than that as verified from February 1, 2001.


CONCLUSIONS OF LAW

1.  The reduction of pension benefits effective February 1, 2002 was proper. 38 U.S.C.A. §§ 1521, 5112, 5314 (West 2014); 38 C.F.R. §§ 1.911, 1.962, 3.23, 3.500, 3.660 (2016).

2.  The criteria for restoration of full improved pension from February 1, 2002 are not met. 38 U.S.C.A. §§ 1521 (West. 2014); 38 C.F.R. §§ 3.23, 3.271, 3.277, 3.660, 3.661 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines the procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply. Livesay v. Principi, 15 Vet.App. 165, 178 (2001), including the instant matter.  This is because this case is based solely on the amount of income which may be imputed to the Veteran for the time period in question.  Therefore, because the outcome is mandated by statute, the law, and not the evidence, is dispositive of the appeal and the VCAA is inapplicable. Mason v. Principi, 16 Vet.App. 129 (2002); Livesay v. Principi; 15 Vet.App. 165, 178 (2001); see also Sabonis v. Brown, 6 Vet.App. 426, 429-30.  As such, no further action is required pursuant to the VCAA.

Pertinent Law and Regulations

Nonservice-connected (improved) pension is payable to veterans of one or more periods of war who are permanently and totally disabled from nonservice-connected disabilities not the result of their own willful misconduct. See 38 U.S.C.A. § 1521 (a).  All such veterans must meet legally prescribed net worth and annual income limitations. See 38 U.S.C.A. § 1521 (a), (b); 38 C.F.R. § 3.3(a).

In determining annualized countable income for pension purposes, all payments of any kind and from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included, except for certain relevant enumerated exclusions, as set forth below. See 38 U.S.C.A. § 1503 (a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a), 3.272 (2016).  Where a veteran and spouse are living together, the separate income of the spouse will be considered as the veteran's income as provided in 38 C.F.R. § 3.262(b).

As a condition of granting or continuing pension, the Department of Veterans Affairs may require from any person who is an applicant for or a recipient of pension such information, proofs, and evidence as is necessary to determine the annual income and the value of the corpus of the estate of such person, and of any spouse or child for whom the person is receiving or is to receive increased pension. 38 C.F.R. § 3.277(a).  Any individual who has applied for or receives pension must promptly notify the Secretary of any change affecting entitlement, including change in income or marital status. 38 C.F.R. § 3.277(b).

The Secretary shall require an eligibility verification report (EVR) when there is reason to believe that the beneficiary or his or her spouse may have received income other than Social Security during the current or previous calendar year or if the Secretary determines that an eligibility verification report is necessary to preserve program integrity. 38 C.F.R. § 3.277(c)(2)(ii),(iii).  An individual who applies for or receives pension as defined in § 3.3 of this part shall, as a condition of receipt or continued receipt of benefits, furnish the Department of Veterans Affairs an eligibility verification report upon request. 38 C.F.R. § 3.277(c)(3).  If VA requests that a claimant or beneficiary submit an eligibility verification report but he or she fails to do so within 60 days of the date of the VA request, the Secretary shall suspend the award or disallow the claim. 38 C.F.R. § 3.277(d).

Basic entitlement to pension exists if, among other criteria, a veteran's income is not in excess of the specified maximum annual pension rate (MAPR). 38 U.S.C.A. § 1521 (a),(b); 38 C.F.R. §§ 3.3, 3.23(a),(b),(d)(4).  The MAPR is established by statute every year and is reduced by a veteran's countable annual income.  "Annual income" includes a veteran's own annual income, and, where applicable, the annual income of a dependent spouse. 38 C.F.R. § 3.23 (d)(4).

The maximum annual rates of improved pension are specified by statute in 38 U.S.C.A. § 1521, as increased from time to time under 38 U.S.C.A. § 5312 (West 2014).  Each increase of the maximum annual rates of improved pension under 38 U.S.C.A. § 5312 is published in the "Notices" section of the Federal Register. 38 C.F.R. § 3.23 (a). 

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a veteran for unreimbursed medical expenses, to the extent that such amounts exceed five percent of the maximum annual rate of pension. 38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272 (g)(1).

An overpayment is created when VA determines that a beneficiary or payee has received benefit payments in excess of the amount due or to which such beneficiary or payee is entitled. 38 C.F.R. § 1.962 (2016).  When VA has determined that a debt is owed based on such an overpayment, and once it has satisfied certain procedural requirements, it may collect the debt by offsetting current or future benefit payments until the debt has been repaid. 38 U.S.C.A. § 5314 (West 2014); 38 C.F.R. § 1.911, 1.912a(a) (2016).  The debtor, in turn, may challenge the validity or amount of the debt owed, among other things. See 38 C.F.R. § 1.911 (c)(1); see also VAOPGCPREC 6-98; Schaper v. Derwinski, 1 Vet.App. 430, 437 (1991).

Factual Background and Analysis

The Veteran asserts that his VA pension was improperly reduced because the VA erroneously determined that he had earned income.  He maintains that he has not had any income, does not know where VA received its income-counting information, and surmises that he may have been a victim of identity theft.  

Review of the record discloses that by rating action in September 1999, entitlement to nonservice-connected pension was established, effective October 23, 1997.  In November 1999, the RO notified the Veteran of his award and stated that it was calculated based his having no dependents and no income from November 1, 1997 forward.  The RO also informed the Veteran that it was his responsibility to inform VA of any changes in his income and expenses.  

In a September 2005 letter, the Veteran was informed that the 2002 income he reported to VA was inconsistent with information that had been showing that he had been working for various employers, primarily in the construction trade.  

VA sent the Veteran a letter in February 2007 proposing to reduce his pension benefits due to unreported income from 2002 to the current date.  He was advised to submit confirmation of his income from 2002 through 2005 from his prior employers if he no longer received income.  In April 2007, the appellant wrote that he could not locate the income payers and stated that he was currently homeless and had zero income.  He did not provide any documentation that disputed the income imputed to him.  His VA pension benefits were reduced effective February 1, 2002.  

In May 2007, the appellant was informed that he had incurred an overpayment of $47,306.00 in pension benefits.  He requested a waiver of the overpayment which was granted in December 2007.  

The RO informed the Veteran in April 2008 that documentation was needed from his income payers indicating the months and years he had worked and terminated employment, and the gross earned income received for each year.  He was essentially advised that until such documentation was received the earned income would not be removed. 

In September 2008, the appellant was informed that he had incurred an overpayment of $6,298 in pension benefits.  He requested a waiver of the overpayment which was granted in February 2009.

The record reflects that pursuant to the Board's September 2012, the Veteran was sent Financial Status Reports (VA Form 5655) to complete and return, along with a list of employers of record, with addresses and phone numbers, who claimed that he had worked for them between February 2002 and June 2010, to resolve any disputed income.  However, no response has been received from the Veteran pertaining to this matter and a VA Form 20-5655 has not been returned to date.  As such, given that the Veteran has not provided to reduce his reported income, the reduction in improved pension remains in force.  

As reported above, the Veteran's initial pension award was calculated based on his having no income.  However, beginning in 2002, VA received information indicating that he engaged in various employment opportunities over the next few years that resulted in large overpayments (which have been waived by VA due to the Veteran's health and financial difficulties).  The Board finds that proper notice of the reduction was provided to the Veteran.  VA correspondence in the claims file also contains a detailed audit showing the basis for the adjustment and reduction.  Although the Veteran has stated that does not know where VA received its income-counting information and that he had no income from the companies for which income was verified, he has submitted no evidence to show otherwise.  He has provided no documentation of unreimbursed medical expenses to potentially offset income for the years at issue.  Further, there he has not submitted any evidence to corroborate his assertion that he was the Veteran of identity theft.  Moreover, as the Veteran was granted waivers of the entire overpayment amounts for the years in question, there was no resulting financial detriment to him.  

Therefore, after reviewing the record in its entirety, the Board finds that the Veteran's award of nonservice-connected pension benefits was properly reduced from February 1, 2002 and thereafter.  While the Board is sympathetic to the Veteran's financial hardship, and recognizes his honorable service to his country, the Board observes that his financial difficulties were taken in to consider with his waiver request and resulted in the discharge of the significant debt owed.  The Board is bound by the laws and regulations governing VA benefits that mandate that pension benefits be reduced where information necessary to establish eligibility is not provided.  Accordingly, the claim must be denied.

	(CONTINUED ON NEXT PAGE)

ORDER

The reduction of nonservice-connected (improved) pension benefits based on receipt of additional income from February 1, 2002 was proper and the appeal is denied.



____________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


